F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 7 2000
                                  TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                             Clerk

 VINCE LOPEZ, SR.,

          Petitioner-Appellant,
                                                 Nos. 99-2331 & 99-2367
 v.
                                                (D.C. No. CIV-98-609-LH)
                                                        (D. N.M.)
 RONALD LYTLE, Warden, Southern
 New Mexico Correctional Facility;
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO,

          Respondents- Appellees.


                            ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      After a jury trial, Petitioner-Appellant Vince Lopez, Sr. (“Lopez”) was

convicted in a New Mexico State court of four counts of receiving stolen property

and firearms. On July 21, 1995, he was sentenced to six and one-half years of

imprisonment. Lopez challenges his conviction pursuant to 28 U.S.C. § 2254 and


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
argues that there was insufficient evidence presented at trial to support the jury’s

conclusion that he knew the items were stolen.

       Lopez raised his sufficiency of the evidence claim on direct appeal in the

New Mexico Court of Appeals. That court determined the evidence presented

was adequate to support the conviction. The New Mexico Supreme Court denied

his petition for a writ of certiorari.

       After exhausting his state court remedies, Lopez filed a petition for a writ

of habeas corpus in the United States District Court for the District of New

Mexico. Because Lopez filed his federal habeas petition after April 24, 1996, his

petition is governed by the provisions of the Anti-Terrorism and Effective Death

Penalty Act (“AEDPA”). See Hooks v. Ward, 184 F.3d 1206, 1213 (10th Cir.

1999). The district court, adopting the magistrate judge’s recommendations,

denied Lopez’s petition on the ground that the circumstances surrounding the

possession of stolen items were sufficient for a rational jury to conclude that

Lopez knew the items were stolen. Although the district court did not act on the

issue of a certificate of appealability (“COA”), COA is deemed denied pursuant to

the General Order of October 1, 1996. See Tenth Circuit Emergency General

Order issued October 1, 1996.

       Lopez argues before this court that the State did not present sufficient

evidence to prove he intentionally received, retained, or disposed of stolen


                                         -2-
property. The Due Process Clause of the Fourteenth Amendment requires that

“no person shall be made to suffer the onus of a criminal conviction except upon

sufficient proof -- defined as evidence necessary to convince a trier of fact

beyond a reasonable doubt of the existence of every element of the offense.”

Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781, 2787, 61 L. Ed. 2d 560

(1979). In a habeas corpus proceeding, we review a challenge to the sufficiency

of the evidence to determine “whether after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. at 319, 99 S. Ct.

at 2789, 61 L. Ed. 2d 560 (1979). Our review of the record indicates that

sufficient evidence was presented at trial to suggest that Lopez knew the items

were stolen. Testimony by his former girlfriend contradicted Lopez’s claim that

he was unaware that several items had been stolen by his son. Further testimony

by a police officer challenged Lopez’s allegation that he never possessed an item

in question. Because we find that Lopez has failed to make a substantial showing

of the denial of an important federal right, we DENY a COA and DISMISS the

appeal.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge

                                         -3-